 


116 HRES 264 EH: Electing Members to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 264 
In the House of Representatives, U. S.,

March 28, 2019
 
RESOLUTION 
Electing Members to a certain standing committee of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committee of the House of Representatives: Committee on Science, Space, and Technology:Ms. Herrera Beutler and Miss González-Colón of Puerto Rico.

 
 
Cheryl L. Johnson,Clerk.
